department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc tege eoeg teb tl-n-878-01 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel northeast midatlantic area from rebecca l harrigal branch chief cc tege eoeg teb subject arbitrage on advance refunding tax-exempt_bonds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend authority escrow agent financial advisor provider a provider b series a bonds series b bonds series c bonds refunded series a bonds refunded series c bonds date date date tl-n-878-01 date date date year year g dollar_figureh dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues tl-n-878-01 whether payments to provider a may be taken into account when calculating the yield on the yield restricted defeasance escrows whether the authority paid provider b more than fair_market_value for the investments it purchased for the yield restricted defeasance escrows conclusions the authority took the payments it made to provider a into account in computing yield either because it treated the rights it acquired through those payments as options married to the escrow securities or because it treated the agreements which funded the escrows as guaranteed investment contracts gics first we have doubts about whether the rights acquired with the payment to provider a should be treated as options second we have doubts about whether the agreements to purchase treasury securities for deposit to the yield restricted defeasance escrow are gics alternatively the authority might argue that the payments to provider a acquired investments in themselves based on the facts provided we cannot opine whether those investments were acquired at fair_market_value and whether the payments and receipts for those investments were properly taken into account in determining the yield on the escrows further development is needed before we can provide an opinion on the second issue facts the authority issued the series a series b and series c bonds collectively the new bonds on date the new bonds have a yield of g the series a and b bonds collectively the refunding bonds have a final maturity_date in year and are subject_to optional redemption after date the series a bonds were issued in the amount of dollar_figureh and the proceeds minus certain issuance costs were placed in an escrow account escrow a the stated purpose of which is to defease the refunded series a bonds the series c bonds were issued in the amount of dollar_figurej and the proceeds minus certain issuance costs were placed in a separate escrow account escrow c the stated purpose of which is to defease the refunded series c bonds the amounts needed to pay debt service on the refunded series a and the refunded series c bonds collectively the prior bonds are the escrow a requirements and the escrow c requirements respectively the official statement for the new bonds provides that the proceeds of the series a bonds and the series c bonds will be deposited in an escrow for each prior bond issue with the escrow agent and will be used to acquire obligations of the u s treasury sufficient to pay debt service on each prior bond issue and on date to call each prior bond issue the money in each escrow was invested as described below bid solicitation and acceptance tl-n-878-01 on date ten days prior to date the financial advisor sent out a single bid solicitation to six prospective providers for bids for investments for each escrow account bids were due by a specified time on date one week prior to date the bid solicitation contained a model contract the bid solicitation was to result in two separate contracts one for each escrow account the amounts to be paid for the contracts were fixed the bid solicitation for escrow a provided that the authority would pay dollar_figurek an amount equal to the sum of the escrow a requirements as of date to the winning bidder for the escrow a contract and the winning bidder would pay to the authority the difference between dollar_figurek and the present_value of dollar_figurek using a present_value factor of g similarly the bid solicitation for escrow c provided that the authority would pay dollar_figurel the sum of the escrow c requirements as of date to the winning bidder for the escrow c contract and the winning bidder would pay to the authority the difference between dollar_figurel and the present_value of dollar_figurel using the same present_value factor also each winning bidder was required to pay the financial advisor dollar_figurem per contract the documents do not indicate whether these fees paid for more than brokerage services the bid solicitation provides that each contract would be awarded to the bidder with the earliest effective date for that contract the effective date is the earliest date upon which the authority may sell a portion of the escrow securities this right is described in greater detail below the bid solicitation provides that the authority would select the securities to be sold if it exercises this right the financial advisor received four bids for each contract and provider a was awarded both contracts the time stamp from the fax machine suggests that provider a’s bid may have been received after the time the bids were due none of the other bid forms indicate what time they may have been received provider a had the second earliest effective dates date the bids with the earliest effective dates were rejected because the bidder wanted to add additional terms one of the other bidders with effective dates later than those of provider a also changed terms on the bid form the bid solicitation also provides that the winning bidder will be entitled to any excess amounts in the escrows this provision is not in the model contract escrow a the authority established escrow a by entering into an escrow agreement with the escrow agent on date the escrow was established for the benefit of the holders of the refunded series a bonds and any excess funds after all payments of principal and interest on those bonds will be transferred to the trustee of the series a bonds to tl-n-878-01 be applied to debt service on the series a bonds on date the authority and the escrow agent entered into a forward supply agreement with provider a and another party provider b provider a split its rights and obligations under the contracts with provider b because provider a did not have a bankruptcy proof subsidiary that could serve as the provider of the securities we do not have any documents that show how the amount_paid to each provider was determined pursuant to the forward supply agreement provider b provided a portfolio of united_states government obligations the escrow a securities on date this portfolio was structured to provide payments in such amounts and at such times sufficient to satisfy the escrow a requirements while labeled a forward supply agreement it appears that the agreement did not require any securities to be provided in the future some of the escrow a securities will pay principal and or interest before the date that debt service payments on the refunded series a bonds are required to be paid the forward supply agreement provides that provider b has the right to replace securities in the escrow with other_securities maturing up to the day before the debt service payment dates the escrow a float provided that the securities pay at a time and in an amount sufficient to meet the debt service requirements the forward supply agreement also permits the authority after date the effective date to sell a portion of the escrow a securities the sale right the authority may exercise this right if it has eliminated the escrow a requirements that were to be met with the securities to be sold the authority may use the sale right to sell the securities otherwise needed for up to of the escrow a requirements as of date the forward supply agreement describes this right as an option the particular securities to be sold will be chosen by provider a if the authority exercises the sale right the escrow agent will solicit bids for the escrow a securities to be sold from at least three dealers one of whom must be either a particular affiliate of provider a or someone chosen by provider a and sell the securities to the highest bidder if the escrow agent receives less than the guaranteed amount for the securities provider a must pay the escrow agent the difference between the guaranteed amount and the amount received if the escrow agent receives more than the guaranteed amount for the securities the escrow agent must pay provider a the excess the guaranteed amount is the present_value of the debt service on the refunded series a bonds no longer required to be serviced by escrow a using a discount factor of g 1this provision appears to be inconsistent with the bid solicitation which stated that excess funds in the escrow would go to the winning bidder tl-n-878-01 the escrow agreement provides that any amounts received from the escrow a securities that are not needed at the time of receipt for payments on the refunded series a bonds shall remain in trust for the owners of the refunded series a bonds and pending application of the payment of principal or interest on the refunded series a bonds shall be i invested in u s treasury obligations having a yield not in excess of ii held uninvested or iii reinvested pursuant to the terms of the forward supply agreement the purchase_price for the escrow a securities was dollar_figurek provider b paid a provider fee of dollar_figuren for the right to engage in this transaction thus the net amount_paid to provider b was dollar_figurep provider a received dollar_figureq for the sale right the authority calculated the yield on the escrow a to be g on the day the bids for the forward supply agreements were accepted date the aggregate price of the escrow a securities according to the closing prices in the following day’s wall street journal was dollar_figurer the difference between the net amount_paid to provider b and the value of the escrow a securities on date according to the wall street journal is dollar_figures escrow a yield calculation an independent accountant prepared a report that verifies the yield on the escrow a investments is equal to the yield on the new bonds g the escrow a verification report the escrow a verification report assumes that the cost of the investments was dollar_figuret an amount equal to the net amount_paid to provider b plus the amount_paid to provider a these amounts include the financial advisor fee plus the small amount of cash remaining in escrow a at the end of date this report used the dates and amounts of the escrow a requirements to be paid out of escrow a as the receipts from the investments for the purpose of calculating the yield escrow c escrow c is structured similarly to escrow a the authority established escrow c by entering into an escrow agreement with the escrow agent on date the authority and the escrow agent also entered into a forward supply agreement with provider a and provider b for investments for escrow c this agreement is similar to the forward supply agreement for escrow a the purchase_price for the escrow c securities was dollar_figurel provider b paid a provider fee of dollar_figureu for the right to engage in this transaction thus the net amount_paid to provider b was dollar_figurev provider a received dollar_figurew the authority computed the yield on the escrow c to be g on the day the bids for the forward supply agreements were accepted date the aggregate price of the escrow c securities according to the wall street journal was dollar_figurex which is dollar_figurey less than the net amount_paid to provider b tl-n-878-01 escrow c yield calculation the same independent accountant prepared a report that verified the yield on the escrow c investments is equal to the yield on the new bonds g the escrow c verification report the escrow c verification report assumes that the cost of the investments was dollar_figurez an amount equal to the net amount_paid to provider b plus the amount_paid to provider a these amounts include the financial advisor fee plus the small amount of cash remaining in escrow c at the end of date in a manner similar to the escrow a verification report it appears that the escrow c verification report used the dates and amounts of the escrow c requirements to be paid out of escrow c as the receipts from the investments law generally under sec_103 gross_income does not include interest on any state_or_local_bond interest on a state_or_local_bond is not excluded from gross_income if the bond is an arbitrage_bond within the meaning of sec_148 under sec_148 an arbitrage_bond is any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 also provides that a bond is an arbitrage_bond if the issuer intentionally uses any portion of the proceeds to directly or indirectly acquire higher_yielding_investments or to replace funds used in such manner proceeds subject_to the arbitrage rules include any sale proceeds investment_proceeds and transferred proceeds of an issue sec_1_148-1 amounts cease to be treated as proceeds under sec_148 when they are allocated to an expenditure for a governmental purpose sec_1_148-6 sec_148 provides that a higher yielding investment is any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_1_148-2 provides that for investments in a refunding escrow materially higher means one-thousandth of one percentage_point sec_1_148-1 defines refunding escrow to mean one or more funds established as part of a single transaction or a series of related transactions containing proceeds of a refunding_issue and any other_amounts to provide for payment of principal or interest on one or more prior bonds sec_1_148-5 provides that for all purposes of sec_148 in computing the yield on yield restricted investments allocable to proceeds of a refunding_issue that are held in one or more refunding escrows the individual investments are treated as a single investment having a single yield whether or not held concurrently tl-n-878-01 sec_1_148-5 provides the rules for calculating yield and valuing investments sec_1_148-5 provides that the yield on a fixed_rate_investment is equal to the discount rate that produces a present_value of all unconditionally payable receipts on the investment equal to the present_value of all unconditionally payable payments for the investment for this purpose payments means amounts to be actually or constructively paid to acquire the investment and receipts means amounts to be actually or constructively received from the investment such as earnings and return of principal sec_1_148-5 also provides that the yield on a variable rate investment is determined in a manner comparable to the determination of the yield on a variable rate issue sec_1_148-4 describes how to calculate the yield on a variable rate issue sec_1_148-6 provides that gross_proceeds are not allocated to a payment for a nonpurpose_investment to the extent that the payment exceeds the fair_market_value of the investment as of the purchase date for this purpose the fair_market_value of a nonpurpose_investment is adjusted to take into account qualified administrative costs allocable to the investment sec_1_148-5 provides that in general the fair_market_value of an investment is the price at which a willing buyer would purchase the investment from a willing seller in a bona_fide arm’s length transaction this regulation further provides that generally an investment that is not of a type traded on an established_securities_market is rebuttably presumed to be purchased for a price that is not equal to its fair_market_value prior sec_1_148-5 which applies to the new bonds provided a safe_harbor for establishing fair_market_value for gics if the following rules were followed a the issuer makes a bona_fide solicitation for a specified gic and receives at least three bona_fide bids from providers that have no material financial interest in the issue eg as underwriters or brokers b the issuer purchases the highest-yielding gic for which a qualifying bid is made determined net of broker's fees c the yield on the gic determined net of broker's fees is not less than the yield then available from the provider on reasonably comparable gics if any offered to other persons from a source of funds other than gross_proceeds of tax-exempt_bonds d the determination of the terms of the gic takes into account as a significant factor the issuer's reasonably expected drawdown schedule for the amounts to be invested exclusive of amounts deposited in debt service funds and reasonably required reserve or replacement funds e the terms of the gic including collateral security requirements are tl-n-878-01 reasonable and f the obligor on the gic certifies the administrative costs that it is paying or expects to pay to third parties in connection with the gic sec_1_148-1 provides that a gic includes any nonpurpose_investment that has specifically negotiated withdrawal or reinvestment provisions and a specifically negotiated interest rate and also includes any agreement to supply investments on two or more future dates eg a forward supply contract the safe_harbor for gics was amended on date for bonds issued on or after date and at the issuer’s election for bonds issued between date and date sec_1_148-5 of the current regulations provides a safe_harbor for establishing the fair_market_value for gics and investments purchased for a yield restricted defeasance escrow the provisions in the safe_harbor for investments for a yield restricted defeasance escrow includes the following requirements relating to the solicitation the bids and the selection of the winning bidder with respect to the solicitation the issuer must make a bona_fide solicitation for the purchase of the investment a bona_fide solicitation is a solicitation that satisfies certain requirements including the bid specifications must include all material terms of the bid a term is material if it may directly or indirectly affect the yield or the cost of the investment the terms of the bid specifications must be commercially reasonable a term is commercially reasonable if there is a legitimate business_purpose for the term other than to increase the purchase_price or reduce the yield of the investment all potential providers must have an equal opportunity to bid for example no potential provider is given the opportunity to review other bids ie a last look before providing a bid at least three reasonably competitive providers must be solicited for bids a reasonably competitive provider is a provider that has an established industry reputation as a competitive provider of the type of investments being purchased with respect to the bids the safe_harbor sets forth requirements that include the issuer must receive at least three bids from providers that the issuer solicited under a bona_fide solicitation meeting the requirements of sec_1 d iii a and that do not have a material financial interest in the issue at least one of the three bids described in the previous paragraph is from a reasonably competitive provider within the meaning of sec_1_148-5 tl-n-878-01 if the issuer uses an agent to conduct the bidding process the agent cannot bid to provide the investment with respect to the selection of the winning bidder the safe_harbor sets forth certain requirements including the winning bid must be the lowest cost bona_fide bid including any broker's fees the lowest cost bid is either the lowest cost bid for the portfolio or if the issuer compares the bids on an investment-by-investment basis the aggregate cost of a portfolio comprised of the lowest cost bid for each investment any payment received by the issuer from a provider at the time a gic is purchased eg an escrow float contract for a yield restricted defeasance escrow under a bidding procedure meeting the requirements of sec_1_148-5 is taken into account in determining the lowest cost bid the lowest cost bona_fide bid including any broker's fees must not be greater than the cost of the most efficient portfolio comprised exclusively of state and local_government series securities from the united_states department of the treasury bureau of public debt the cost of the most efficient portfolio of state and local_government series securities is to be determined at the time that bids are required to be submitted pursuant to the terms of the bid specifications the safe_harbor requires that the provider of the investments certify the administrative costs that it pays or expects to pay if any to third parties in connection with supplying the investment and that the issuer retains certain records qualified administrative costs are permitted to be taken into account in computing the yield on nonpurpose_investments generally qualified administrative costs are reasonable direct administrative costs other than carrying costs such as separately_stated brokerage or selling commissions but not legal and accounting fees recordkeeping custody and similar costs generally overhead costs and similar indirect_costs of the issuer such as employee salaries and office expenses are not qualified administrative costs generally administrative costs are not reasonable unless comparable to administrative costs that would be charged for the same investment or a reasonably comparable investment acquired with a source of funds other than gross_proceeds of tax-exempt_bonds sec_1_148-5 the regulations also provide a safe_harbor for broker's commissions or similar costs with respect to investments purchased for a yield restricted defeasance escrow sec_1 e iv sec_1_148-5 is effective for bonds issued on or after date and if the issuer elects for bonds issued between date and date tl-n-878-01 an option has been defined as the right but not an obligation to purchase or sell property for a fixed or stipulated price within a specified time see 67_tc_71 the issue of what is an option has been explored in the open_transaction rules under those rules the irs has applied such treatment to classic or simple options as described in revrul_58_234 1958_1_cb_234 and revrul_78_182 1978_1_cb_265 in elaborating upon the options covered in revrul_58_234 the irs noted that options terminate automatically if not exercised and that upon timely exercise they are terminated and become contracts of sale the courts and the irs have consistently looked to economic realities in determining whether a contract is an option thus finding certain contracts not to be options in substance even though they were labeled and styled as options 83_f3d_649 revrul_85_87 1985_1_cb_268 revrul_82_150 1982_2_cb_110 options shift the risk of changes in the economic value of property halle f 3d pincite a call option generally becomes favorable to exercise when the value of the underlying property increases and a put option generally becomes favorable to exercise as a result of a decrease in the value of the underlying property see 92_tc_101 - in the case of a put option if the market_value of the underlying property were to rise above the exercise price the put would normally not be exercised and would be allowed to lapse see revrul_78_182 courts have distinguished option contracts which afford option holders unilateral rights and bilateral sales contracts where the parties have reciprocal rights and obligations 422_f2d_887 ct_cl 87_tc_1046 64_tc_752 these courts have declined to grant option treatment to transactions in which the putative option holder incurred an obligation beyond the payment of a premium by allowing an asserted option to lapse analysis a may the price paid for the sale right sec_3 be used to reduce the yield on the escrows it appears that the authority is arguing either that the forward supply agreements are gics or that the sale rights are options for federal tax law purposes that are married to the treasury securities in the escrow 3the sale right is described in detail above with respect to escrow a there is an analogous right in escrow c and we use the term generically to describe both rights tl-n-878-01 is the forward supply agreement a gic the definition of gic includes any nonpurpose_investment that has specifically negotiated withdrawal or reinvestment provisions and a specifically negotiated interest rate and also includes any agreement to supply investments on two or more future dates while this definition appears broad we believe that generally it does not include open market securities deposited in a yield restricted defeasance escrow in the bidding regulations the safe harbors distinguish between investments purchased for a yield restricted defeasance escrow and gics the safe_harbor provisions for determining fair_market_value and brokerage fees for gics are different than the safe_harbor provisions for determining fair_market_value and brokerage fees of investments for a yield restricted defeasance escrow sec_1_148-5 and e iii and iv as noted in the preamble to those regulations the term guaranteed investment contract generally does not include investments purchased for a yield restricted defeasance escrow however the term guaranteed investment contract does include escrow float contracts and similar agreements purchased for a yield restricted defeasance escrow in addition the term guaranteed investment contract includes debt service fund forward agreements and debt service reserve fund agreements eg agreements to deliver united_states treasury obligations over a period of time in addition by having two different safe_harbor provisions the current regulations suggest that the definition of a gic would not include an investment that was bid with a gic when that investment would otherwise not be a gic while these regulations do not apply to the new bonds the regulations did not modify the definition of gic or suggest that a narrower definition of gic applies for that regulation provision in this case all of the treasury securities necessary to meet all of the escrow requirements as of date were provided on date it does not appear that provider b remained the owner of treasury securities using those securities only as collateral for its obligation to meet the escrow requirements in addition no securities were required to be provided in the future while certain rights in the forward supply agreements when viewed as separate investments might meet the gic definition we think it unlikely that these rights can turn investments that otherwise would not be gics into gics when entered into in the same contract accordingly it is doubtful that the forward supply agreements are gics 4we only address whether the forward supply agreements are gics not whether any particular rights in that contract might be a gic tl-n-878-01 are the sale rights options for federal tax law we also believe that there is a substantial question about whether the sale rights constitute options for federal tax law purposes the description in the forward supply agreements of the sale rights as options does not control whether the arrangements are options for federal_income_tax purposes rather all surrounding facts and circumstances need to be considered to determine whether the sale rights are options for federal_income_tax purposes 83_f3d_649 though there may be others a couple of significant features in the sale rights call into question their status as options unless cash-settled a typical option contemplates that the option will ripen upon exercise into a contract of sale between the optionee and optionor at the specified exercise price revrul_58_234 in this case the sale rights may not ripen into contracts of sale with provider a the purported option_writer rather the actual buyers may be third parties or possibly an affiliate of provider a moreover the actual buyers will not purchase the escrow securities at the exercise price guaranteed by provider a rather provider a will simply compensate the authority for the difference if the stipulated exercise price ie the guaranteed amount is greater than the amount received from the highest bidder for the escrow securities put options are typically unilateral arrangements that are exercised by the optionee when the value of the underlying property is less than the exercise price moreover a put optionee is typically only out of pocket the cost of the put premium in the event that the put is out-of-the money ie the value of the property is more than the exercise price in that situation the option will simply lapse the sale rights operate differently these rights are not strictly unilateral in nature rather there is a conditional obligation upon the authority to make further payment beyond the option premium if it sells escrow securities for more than the guaranteed amount this further obligation makes the sale rights appear more bilateral though conditionally so in nature it appears that authority’s conditional obligation to make such further payment in the event the escrow securities increase in value is inconsistent with option status 422_f2d_887 were the sale rights separate investments that were acquired at greater than fair_market_value it would seem difficult for the authority to argue that its arrangement is a cash- settled option because an actual sale must occur for the guaranteed amount to be paid and because it appears possible that the authority the supposed optionee will have to make a cash payment to provider a if the escrow securities sell for more than the guaranteed amount tl-n-878-01 if the authority decides to argue that the sale rights are investments in themselves we would need further development to address the authority’s argument however we address one of your questions on this issue whether the sale rights provide any benefit to the authority the sale rights provide certainty to the authority that it will receive the guaranteed amount if it sells the escrow securities in order to exercise the sale rights the authority must eliminate a portion of the escrow requirements if the cost of eliminating the escrow requirements is less than the guaranteed amount the sale rights will provide a benefit to the authority b whether the authority paid greater than fair_market_value for the forward supply agreements consistent with an argument that the forward supply agreements are gics it appears that the authority wishes to rely on the safe_harbor bidding rules of sec_1 d iii for establishing fair_market_value because we think it is unlikely that the agreements are gics we think it unlikely that the safe_harbor applies to the agreements failure to meet the safe_harbor does not mean that the authority paid greater than fair_market_value for the investments however the regulations applicable to this transaction contain a presumption against fair_market_value for investments not traded on the established_securities_market while the treasury securities deposited in the escrows are traded on an established_securities_market the forward supply agreements which contain the sale rights and the float rights do not appear to be investments traded on an established_securities_market accordingly we presume that the forward supply agreements were not traded at fair_market_value case development hazards and other considerations it appears that the authority treated the forward supply agreements as gics tl-n-878-01 tl-n-878-01 tl-n-878-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by mary e oppenheimer assistant chief_counsel rebecca l harrigal branch chief tax-exempt_bonds branch
